1 LAW OFFICE OF TODD D. LERAS
  Todd D. Leras, CA SBN 145666
2 455 Capitol Mall, Suite 802
  Sacramento, CA 95814
3 Telephone: (916) 504-3933

4    Attorney for Defendant
     KYUNG KONG
5

6

7
                                   IN THE UNITED STATES DISTRICT COURT
8
                                      EASTERN DISTRICT OF CALIFORNIA
9

10
     UNITED STATES OF AMERICA,                               CASE NO. 2:19-CR-050 MCE
11
               Plaintiff,                                    STIPULATION AND ORDER CONTINUING
12                                                           STATUS CONFERENCE AND EXCLUDING
                              v.                             TIME UNDER THE SPEEDY TRIAL ACT
13
     KYUNG MIN KONG,
14
               Defendant.                                    Date: July 11, 2019
15                                                           Time: 10:00 a.m.
                                                             Court: Hon. Morrison C. England, Jr.
16

17
             It is hereby stipulated and agreed by and between plaintiff United States of America and
18
     defendant Kyung Kong, through their respective attorneys, that the status conference set for May
19
     2, 2019, shall be continued by the Court to July 11, 2019, at 10:00 a.m., to allow defense counsel
20
     to review discovery produced by the United States, conduct counsel’s independent investigation
21
     into the facts and applicable law, interview witnesses, discuss potential pretrial resolution, and
22
     otherwise prepare the client’s defense.
23
             This case involves, among other allegations, that defendant participated in a “bust out” bank
24
     fraud scheme. The scheme involved the creation of fake bank accounts and later withdrawal of
25
     money based on the deposit of insufficient fund checks into the accounts. Participants in the scheme
26
     established accounts at numerous banks and operated in several jurisdictions in California and other
27
     states. One of the alleged participants in the scheme, Jeffrey Kim, is separately charged in a case
28
                                                             1
     STIPULATION & ORDER CONTINUING TCH
30
1    pending before this Court and also set for a status conference on July 11, 2019 (Case Number 2:18-

2    cr-109 MCE). Mr. Kong’s matters was originally assigned to appear before United States District

3    Judge Kimberly J. Mueller. The government filed a notice of related cases, and the Court thereafter

4    ordered the two matters related (ECF Entry 11). The government produced to defense counsel for

5    Mr. Kong voluminous discovery, including bank records, audio recordings, and photographs.

6    Given the amount of discovery, counsel for Kyung Kong requests additional time to prepare and that

7    time be excluded pursuant to 18 U.S.C.§ 3161(h)(7)(A) and B(iv) and Local Code T4.

8           Assistant U.S. Attorney Audrey Hemesath has reviewed this stipulation and authorized

9    Attorney Todd D. Leras via email to sign it on her behalf.

10

11          Dated: April 29, 2019                           /s/ Todd Leras
                                                            ___________________________
12                                                          TODD LERAS
                                                            Attorney for defendant
13                                                          KYUNG KONG
14

15          Dated: April 29, 2019                           MCGREGOR W. SCOTT
                                                            United States Attorney
16
                                                            /s/ Audrey Hemesath
17                                                  By:     _______________________
                                                            AUDREY HEMESATH
18
                                                            Assistant United States Attorney
19                                                          (Per email authorization)

20

21

22

23

24

25

26

27

28

     STIPULATION & ORDER CONTINUING STATUS
     CONFERENCE AND EXCLUDING TIME                         1
30
1                                                       ORDER

2            The Court, having received, read, and considered the stipulation of the parties, and good

3    cause appearing therefrom, adopts the stipulation of the parties in its entirety as its Order. It is

4    hereby ORDERED that the presently set May 2, 2019 status conference hearing shall be

5    continued to July 11, 2109, at 10:00 a.m.

6            Based on the representations of the parties in their stipulation, the Court finds that: (1)

7    the failure to grant this requested continuance would deny defense counsel reasonable time

8    necessary for effective preparation, taking into account the exercise of due diligence; and (2) the

9    ends of justice served by continuing the case as requested outweigh the best interests of the public

10   and the defendant in a speedy trial.

11           The Court hereby orders that for the purpose of computing time under the Speedy Trial Act,

12   18 U.S.C. § 3161, et seq., within which the trial of this case must commence, the time period from

13   the date of this stipulation, May 2, 2019, up to and including the July 11, 2019 status conference

14   hearing, shall be excluded pursuant to 18 U.S.C. § 3161(h)(7)(A) and B(iv) and Local Code T4 to

15   allow defense counsel reasonable time necessary to prepare.

16           IT IS SO ORDERED.

17   Dated: May 2, 2019

18

19

20

21

22

23

24

25

26

27

28

     STIPULATION & ORDER CONTINUING STATUS
     CONFERENCE AND EXCLUDING TIME                          2
30
